08/08/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                             No. DA 22-0083

STATE OF MONTANA,

           Plaintiff and Appellee,

     v.

WES LEE WHITAKER,

           Defendant and Appellant.


                                 GRANT

     Pursuant to authority granted under Mont. R. App. P. 26(1), the

Appellant is given an extension of time until September 7, 2022, to

prepare, file, and serve the Appellant’s opening brief.




                                                            Electronically signed by:
                                                               Bowen Greenwood
                                                           Clerk of the Supreme Court
                                                                 August 8 2022